Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 1 of 26




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO

 Civil Action No.

 MARCIE COOPERMAN and
 RICHARD KOMAIKO,
 on behalf of themselves and others similarly situated,

       Plaintiffs,

 v.

 DIXIE BRANDS INC.,
 EUFLORA, MILE HIGH GREEN CROSS,
 NATIVE ROOTS CANNABIS COMPANY, and
 STARBUDS,

       Defendants.


 CLASS ACTION COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
 PURSUANT TO THE TELEPHONE CONSUMER PROTECTION ACT, 47
 U.S.C. §§ 227 et seq., AND CAL. BUS. & PROF. CODE § 17200 et seq.

                          DEMAND FOR JURY TRIAL


      Plaintiffs Marcie Cooperman (“Ms. Cooperman”) and Richard Komaiko (“Mr.

Komaiko”) (together, “Plaintiffs”), husband and wife, bring this action against

Defendants Dixie Brands Inc. (“Dixie”), Euflora, Mile High Green Cross (“Mile High”),

Native Roots Cannabis Company (“Native Roots”), and Starbuds (together,

“Defendants”) for their roles in sending text messages in violation of the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., and California’s Unfair

Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq. Plaintiffs advance

the action by and through their attorneys, Foster Graham Milstein & Calisher, LLP
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 2 of 26




and Allen Vellone Wolf Helfrich & Factor P.C., and on behalf of all others similarly

situated. Plaintiffs complain and allege as follows upon personal knowledge as to

their own acts and experiences, and, as to all other matters, upon information and

belief, including their attorneys’ investigation.

                               I.    INTRODUCTION

      1.     The TCPA was passed in response to voluminous consumer complaints

about telemarketing abuses, in recognition that unrestricted telemarketing can be an

intrusive invasion of privacy, and in order to provide some control over telemarketing

practices. See Pub. L. 102-243, § 2, at paras. 5, 10, 12, 13, 105 Stat. 2394 (1991); Barr

v. Am. Ass’n of Political Consultants, Inc., 140 S.Ct. 2335, 2344 (July 6, 2020).

      2.     Since the Act’s passage, however, the number of telemarketing calls

made to Americans has only multiplied, and unwanted calls remain the FCC’s top

consumer complaint. See, e.g., FCC, Stop Unwanted Robocalls and Texts (2019),

https://www.fcc.gov/consumers/guides/stop-unwanted-robocalls-and-texts.

      3.     Telemarketing abuses only proliferated as text messaging took hold and

smart phones became ubiquitous.        See, e.g., Tara Siegel Bernard, Yes, It’s Bad.

Robocalls, and Their Scams, Are Surging., N.Y. Times, May 6, 2018; You Mail,

Robocall Index (2019), https://robocallindex.com.


      4.     This is because telemarketers, like Defendants, understand:
             Just about everyone has a mobile phone with them at all
             times. Mobile phones are glued to our hip – 68 percent of
             us even keep our cell phones next to us while we sleep! . . .
             Unlike emails, most people read their text messages within
             a matter of minutes or even seconds. . . . Only 23 percent
             of emails are read, while 98 percent of texts are opened,

                                            2
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 3 of 26




                and the conversion rate is 12x higher.

      Baker Technologies, Inc. (“Baker”), Should Dispensaries Use SMS Marketing?

(2019),         https://www.trybaker.com/blog/should-dispensaries-use-sms-marketing;

Baker, Why Texting Is The Most Powerful Tool For Your Dispensary (2019), https://

www.trybaker.com/blog/why-texting-is-the-most-powerful-tool-for-your-dispensary.


      A.        The TCPA & Telemarketing Texts

      5.        The TCPA places certain restrictions on telemarketing text messages.

A text is a “call” under the Act. See Campbell-Ewald Co. v. Gomez, 136 S.Ct. 663, 667

(Jan. 20, 2016).


      6.        The TCPA states:

                It shall be unlawful for any person . . . to make any call
                (other than a call made for emergency purposes or made
                with the prior consent of the called party) using any
                automatic telephone dialing system [“ATDS”] . . . to any
                telephone number assigned to a . . . cellular telephone
                service.

          47 U.S.C. § 227(b)(1)(A)(iii).

      7.        With regard to text messages, an ATDS is any equipment that has the

capacity (a) to store or produce telephone numbers to be texted, using a random or

sequential number generator, and (2) to dial such numbers.             See 47 U.S.C. §

227(a)(1)(A)-(B); Allan v. Pa. Higher Educ. Assistance Agency, 968 F.3d 567, 572, 579-

80 (6th Cir. July 29, 2020).

      8.        For telemarketing texts – i.e., those intended to encourage the purchase

of goods or services – the “prior consent of the called party” must be express and in

writing. See 47 C.F.R. § 64.1200(a)(1)(iii)-(2); § 64.1200(f)(1) & (12).

                                            3
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 4 of 26




      9.     Valid “prior express written consent” consists of

             an agreement, in writing, bearing the signature [(including
             an electronic or digital form of signature valid under
             applicable federal or state contract law)] of the person
             called that clearly authorizes the [specific] seller to deliver
             . . . telemarketing messages using an ATDS, and the
             telephone number to which the signatory authorizes such .
             . . messages to be delivered.

      47 C.F.R. § 64.1200(f)(8); In the Matter of Rules and Regulations Implementing
      the TCPA of 1991, 27 FCC Rcd. 1830, 1843, at paras. 32-33 (Feb. 15, 2012).
      10.    Further, said “agreement” must

             include a clear and conspicuous disclosure informing the
             person signing that: [b]y executing the agreement, such
             person authorizes the [specific] seller to deliver . . .
             telemarketing calls using an ATDS; and the person is not
             required to sign the agreement, . . . or agree to enter into
             such an agreement as a condition of purchasing . . . goods[]
             or services.

      Id.

      B.     Defendants’ Telemarketing Operations

      11.    Each of the Defendants are active in the cannabis industry.       Dixie

develops and manufactures various products containing cannabis and Euflora, Mile

High, Native Roots, and Starbuds operate cannabis dispensaries.

      12.    Defendants have all sought to generate more revenue by employing text-

based marketing.

      13.    In conducting their telemarketing text campaigns, Defendants Dixie,

Euflora, Mile High, and Native Roots have used Baker’s products and services,

including its software applications.

      14.    Baker is the leading customer relationship management services


                                           4
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 5 of 26




provider (“CRM”) for the cannabis industry.               Baker, Home Page (2019)

https://www.trybaker.com.

      15.       In operating its text-based telemarketing effort, Defendant Starbuds

has employed software applications like those Baker has supplied to the other

Defendants.

      16.       Defendants’ customers’ information is collected using these software

applications.

      17.       A key aspect of the telemarketing-text platform Baker has provided to

Dixie, Euflora, Mile High, and Native Roots are software applications that

“effortlessly collect customer information in-store and from [product makers’ and

dispensaries’] website[s].” Baker, Home Page, (2019) https://trybaker.com.

      18.       The applications are frequently presented to customers on tablets – e.g.,

iPads – Defendants place in their stores and at events.

      19.       One such Baker supplied application run on iPads is called “Cell

Checkin.” Baker, Checkin (2019), https://www.trybaker.com/products/checkin.

      20.       Defendants also use other similar applications embedded in their

websites and online ordering systems.

      21.       Baker refers to the application it embeds in online destinations, such as

those belonging to and used by Defendants, as “Cell Collect.” Baker, Webinar -

Dispensary        Marketing:      From      Application     to    Expansion       (2019),

https://www.trybaker.com/webinars/recording/dispensary-marketing-application-to-

expansion?      hsCtaTracking=b23089e2-4202-48fb-a603-b3bf2146500b%7C852ff79d-

                                             5
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 6 of 26




ef7a-4505-9cfd-416e5a7075b0;     Baker,   Collect(2019),   https://www.trybaker.com

/products/collect.

      22.     The aforementioned applications harvest cell phone numbers from

Defendants’ customers in-store, at events, and online. Before otherwise interacting

with Defendants, customers are directed to interface with these cell phone number

intake applications.

      23.    The applications build lists of Defendants’ customers’ cell phone

numbers, linking them with other streams of customer information.

      24.    Utilizing additional software applications, Defendants use these data-

enhanced lists to send telemarketing texts – en masse – to their customers.

      25.    Applications like Baker’s “Connect,” for example, which Defendants

Dixie, Euflora, Mile High, and Native Roots have used, with Defendant Starbuds

employing a similar application, merges data sorting functions with an ATDS,

permitting Defendants to view various criteria relating to the listed cell phone

numbers, and allowing them to send text messages to thousands of customers

automatically. See Baker, https://www.trybaker.com/products/connect.

      26.    Defendants understand how vital text-based marketing is to growing

their businesses.

             Text messages are a particularly important medium for the
             cannabis industry. [C]annabis businesses specifically
             should incorporate [them] as a core component of their
             marketing strategy because many other traditional
             marketing tactics are not feasible. . . . Depending on local
             and state regulations, as a cannabis business, you likely
             cannot advertise on vehicles, billboards, at state fairs, in
             shopping malls, or in arenas. In California, you can only

                                          6
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 7 of 26




             advertise marijuana products if more than 71.6 of the
             viewers are 21 or older.
      Baker,    Should     Dispensaries    Use     SMS      Marketing?   (2019),
      https://www.trybaker.com/ blog/should-dispensaries-use-sms-marketing.

      27.    Defendants attempt to optimize the impact of the telemarketing texts

they send, centering them around loyalty programs, focusing on customizable

promotions and product notifications, and including hyperlinks to their websites and

online ordering systems.

      28.    Using the applications described above, Defendants have violated the

TCPA by sending telemarketing text messages to the gathered numbers without

obtaining valid prior express written consent from the customers who received them.

                         II.   FACTUAL BACKGROUND

      A.     Defendants’ Unlawful Activities Harm Plaintiffs

      29.    Ms. Cooperman has received telemarketing text messages transmitted

using ATDSs from Dixie, Euflora, and Starbuds. Mr. Komaiko has received ATDS

sent telemarketing texts from Defendants Mile High and Native Roots. Neither Ms.

Cooperman nor Mr. Komaiko gave valid prior express written consent to receive such

communications from any of the Defendants.

             1.    Dixie

      30.    Ms. Cooperman received telemarketing texts from Dixie between April

8, 2016 and April 4, 2018. She was sent at least 13 such messages during that time

period. See Exhibit 1.

      31.    The texts sent from Dixie appeared on Ms. Cooperman’s cell phone as if


                                         7
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 8 of 26




transmitted from four different numbers, (720) 399-7850, (833) 923-2572, (970) 387-

4692, and (970) 598-0194. See id.

      32.    The numbers the text messages appeared to be delivered from were

selected to prevent them from being filtered or rejected, and to mask the use of an

ATDS. This is known as “spoofing.”

      33.    The telemarketing texts from Dixie included content like “20% OFF any

Dixie product from Lightshade w/online order when you follow this link:

tbkr.co/rpq7u. Promo Code: DIXIE. REC Only. Thru 8/13. WSL” Id.

      34.    Ms. Cooperman never provided valid prior express written consent to

receive telemarketing texts from Dixie.

      35.    The only instance, and the only way, in which she disclosed her cell

phone number to Dixie involved her interfacing with the product maker’s website,

and, while doing so, Baker’s Cell Collect or another similar application.

      36.    Together, Ms. Cooperman’s recollection and an investigation relating to

a dispensary uninvolved in this action that used Baker applications to gather cell

numbers, confirms her experience on Dixie’s website approximately included:

             a.    Viewing a page with a text box indicating one should “login” if he

                   or she “already [has] an account” or “sign up.”

             b.    Transitioning, after clicking “sign up,” to a text box asking,

                   “What’s your cell number?,” providing spaces for the appropriate

                   number of digits to be entered, and offering a “next” click-on

                   option.

                                          8
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 9 of 26




             c.    Upon entering her number and clicking “next,” the appearance of

                   a new text box, requesting the entry of one’s “first name, last

                   name, and email [address]” in provided fields, along with another

                   “next” click-on option.

             d.    After inputting the requested fields and clicking “next,” another

                   text box opened, indicating, “Create a Baker password,” and

                   containing a line for the entry of such, as well as a “finished” click-

                   on option.

             e.    Subsequent to entering a password and clicking “finished,” a final

                   text box was displayed, stating, “Msg & data rates may apply.

                   Consent is not a condition of purchase. An autodialed marketing

                   message will be sent to the number provided. Privacy Policy

                   Terms & Conditions.” The hyperlinks provided in that statement

                   linked to Baker’s, not Dixie’s, privacy policy and terms and

                   conditions.

      Exhibit 2.

      37.     Completing that process would not have resulted in Ms. Cooperman

providing valid prior express written consent to receive telemarketing texts from

Dixie, because, among other things, it did not present a clear and conspicuous

disclosure, did not bear a signature, did not specify that more than one telemarketing

message would be sent, did not reference an “agreement,” and did not clearly and

specifically authorize Dixie to deliver such messages (i.e., the disclaimer linked to

                                             9
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 10 of 26




Baker’s terms and conditions and privacy policy).

        38.   All of the telemarketing text messages Ms. Cooperman received from

Dixie were delivered using an ATDS, and, specifically, Baker’s Connect application.

              2.    Euflora

        39.   From September 1, 2017 to February 5, 2019, Ms. Cooperman received

at least 43 telemarketing texts from Euflora. See Exhibit 3.

        40.   These messages appeared on her cell phone as if sent from the numbers,

(833) 834-6422, (833) 923-2705, (970) 414-4257, and (970) 535-2519. See id.

        41.   The texts appeared to be sent from those numbers to prevent them from

being filtered or rejected, and to disguise the use on an ATDS.

        42.   The telemarketing texts from Euflora included content such as “Don’t

let Wax Wednesday pass you by! 20% off all Wax, Shatter, Kief, and Live Resin[.]

Wednesdays ONLY! . . . https://tbkr.co/ce-p1h8;” and “HAPPY HALLOWEED from

EUFLORA WEAR YOUR COSTUME get a FREE GRAM OF KIEF w/$25 purchase

(pre-tax) thru Oct 31 @ Euflora 16th St. Mall[.] While supplies last.”

        43.   Ms. Cooperman visited Euflora only one time, doing so in person in April

2016.

        44.   During her visit, she interfaced with a tablet employing Baker’s Cell

Checkin or another similar application.

        45.   Based on her recollection and a documented experience of hers with

another dispensary unnamed in this suit, this interaction consisted approximately of

the following:

                                          10
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 11 of 26




            a.    Viewing a page on the tablet with Euflora’s logo at the top and

                  Baker’s at the bottom, and stating, “Welcome to Euflora. Tap to

                  start earning points for discounts and rewards.”

            b.    After “tapping,” another page on the tablet was transitioned to.

                  This page showed the Euflora and Baker logos at its top and

                  bottom, respectively, a number keypad, and stated, “Enter your

                  cell number.” At the bottom of the page, above the Baker logo, in

                  relatively small size, the following language was displayed:

                  “Message and data rates may apply. Click here for [Terms and

                  Conditions (]ToCs[)]. Consent is not a condition of purchase. An

                  autodialed marketing message will be sent to the number

                  provided.   No purchase necessary.     Information collected in

                  connection with this program will be used in accordance with the

                  Baker Privacy Policy.” Hyperlinks provided access to the terms

                  and conditions and privacy policy. Those documents related to

                  Baker, not Euflora.

            c.    Upon her cell phone number being inputted, a new page was

                  called forth. This page again had the Euflora and Baker logos

                  positioned at the top and bottom of the page. The page also

                  displayed a number of discount options and stated, “Tap a reward

                  to redeem.” Finally, the page included a “Log Out & Save My

                  Points” touch option.

                                          11
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 12 of 26




             d.    Pressing the Baker logo that appeared on the pages opened a

                   separate page, which stated, “Baker.        Baker is the leading

                   software partner for dispensaries across the country.         Visit

                   trybaker.com or email us at info@trybaker.com for more

                   information!”

      Exhibit 4.

      46.     This process did not result in Ms. Cooperman’s provision of valid prior

express written consent to receive telemarketing texts from Euflora, because, among

other reasons, it did not present a clear and conspicuous disclosure, did not bear a

signature, did not specify that more than one telemarketing message would be sent,

did not reference an “agreement,” and did not clearly and specifically authorize

Euflora to deliver such messages (i.e., the disclaimer referenced Baker, and linked to

Baker’s terms and conditions and privacy policy).

      47.    The only instances, and the only way, in which Ms. Cooperman disclosed

her cell phone number while visiting Euflora involved her entering it into the

application described above.

      48.    She did not interact with Euflora in any way, including online, other

than during her one April 2016 physical visit to the dispensary.

      49.    Ms. Cooperman never provided valid prior express written consent to

receive telemarketing text messages from Euflora.

      50.    All of the telemarketing texts she received from Euflora were sent using

an ATDS, and, specifically, Baker’s Connect application.

                                         12
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 13 of 26




              3.    Mile High

      51.     Mr. Komaiko received telemarketing texts from Mile High between June

18 and September 13, 2016. He was sent at least 13 such messages during that time

period. See Exhibit 5.

      52.     The texts sent from Mile High appeared on Mr. Komaiko’s cell phone as

if transmitted from three different numbers, (720) 463-2220, (720) 580-5535, and

(303) 647-5536. See id.

      53.     These “spoofed” numbers were used to prevent the text messages from

being filtered or rejected, and to obscure the use of an ATDS.

      54.     The telemarketing texts from Mile High included content like “Mile

High Green Cross 852 Broadway – MHGC. Sale! Recreational $150 Oz. Out the door.

Select Strains. While supplies last.” Id.

      55.     Mr. Komaiko incurred charges from his cellular carrier, Verizon

Wireless, for receiving at least one of the telemarketing texts sent from Mile High

while he was in Morocco. These charges amounted to several cents. The charges

were separate from Mr. Komaiko’s “unlimited plan” and related uniquely to his

receipt of Mile High texts. See Exhibit 6.

      56.     Mr. Komaiko has visited Mile High only once. He did so in person in

April 2016.

      57.     During this visit, he interfaced with a tablet or computer employing

Baker’s Cell Checkin, Cell Collect, or another similar application approximating

those described above at paragraphs 36 and 45.

                                             13
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 14 of 26




       58.     Mr. Komaiko entered his cell number into this application. That is the

only time at, and the only way in, which he conveyed his cell number while visiting

Mile High.

       59.     Mr. Komaiko did not have occasion to interact with Mile High in any

capacity, including online, after his lone April 2016 visit.

       60.     He never gave valid prior express written consent to receive

telemarketing texts from Mile High.

       61.     Yet, Mile High sent him numerous telemarketing texts.

       62.     All of those text messages were delivered to Mr. Komaiko using an

ATDS, and, specifically, Baker’s Connect application.

               4.         Native Roots

       63.     Mr. Komaiko received at least one telemarketing text from Native Roots

on October 13, 2016 and a second on April 20, 2020. See Exhibit 7.

       64.     On his cell phone, it appeared as if the texts were sent from the numbers

(720) 399-1301 and (213) 429-2622, respectively. See id.

       65.     The numbers the messages appeared to be delivered from were chosen

to prevent the texts from being filtered or rejected, and to conceal the use of an ATDS.

The messages from Native Roots stated: “Welcome to online ordering at Native Roots

Boulder! Visit our online menu for availability, pricing, and photos here:

http://tbkr.com/nrb - powered by Baker;” and “(Native Roots) Great holiday specials

on all product categories! Stop by, give us a call, or visit the deals page on our website

for details. . . .” Id.

                                           14
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 15 of 26




      66.      Mr. Komaiko has visited Native Roots’ only once, doing so in person in

April 2016.

      67.      While in the dispensary, he interfaced with a tablet or computer running

Baker’s Cell Checkin, Cell Collect, or another similar application approximating

those described supra at paragraphs 36 and 45. He inputted his cell number into the

application.

      68.      That is the only time at, and the only manner in, which Mr. Komaiko

conveyed his cell number while interacting with Native Roots.

      69.      Mr. Komaiko did not interact with Native Roots in any capacity,

including online, after making his one April 2016 visit.

      70.      He never provided valid prior express written consent to receive

telemarketing texts from Native Roots.

      71.      Despite that, Native Roots sent him telemarketing messages using an

ATDS, and, specifically, at least with regard to the message he received in October

2016, Baker’s Connect application.

               5.    Starbuds

      72.      From April 19, 2016 to July 27, 2019, Ms. Cooperman received at least

56 telemarketing texts from Starbuds. See Exhibit 8.

      73.      These messages appeared on her cell phone as if sent from various

numbers, including (833) 899-1943, (877) 205-7981, (877) 238-0345, and (877) 238-

0463. See id.

      74.      Those numbers were selected to appear as “sent from” numbers to

                                           15
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 16 of 26




prevent the texts from being filtered or rejected, and to hide the use of an ATDS.

        75.   The telemarketing texts sent to Ms. Cooperman from Starbuds

contained content such as “Starbuds: Happy 7/10, Marcie! Today only, enjoy 30% off

select concentrates. Come into Starbuds to enjoy this exclusi[v]e discount. . . .;”

“Starbuds: Happy Veterans Day! Veterans w/ ID get 30% off full price items. All

others get buy 1 get 1 half off select edibles. Rec only 11/11. . . .;” and “Starbuds:

Happy Mother’s Day to all moms! $99 selected OZ & $45 CSC 500 mg dist[i]llate

vape carts. [V]alid 5/14 Rec Only . . . .” See id.

        76.   She has visited Starbuds only once, doing so in person sometime in April

2016.

        77.   While at the dispensary, she interfaced with a tablet or computer

employing an application similar to Baker’s Cell Checkin or Cell Collect and

comparable to that described above at paragraphs 36 and 46.

        78.   Ms. Cooperman entered her cell number into the application. That is

the only time at, and the only way in, which she conveyed this number during her

visit to Starbuds.

        79.   With   the   exception   of   responding   “STOP”   after   receiving    a

telemarketing text from Starbuds on October 18, 2018, she has never had any

interaction with Starbuds, including online, other than during her April 2016 visit.

        80.   Starbuds continued sending Ms. Cooperman telemarketing text

messages after she responded “STOP.” See id.

        81.   She never provided valid prior express written consent to receive

                                            16
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 17 of 26




telemarketing texts from Starbuds.

       82.    Each of the telemarketing texts she received from Starbuds was sent

using an ATDS.

       B.     Parties

       83.    Plaintiff Marcie Cooperman is a resident of Los Angeles, California. She

received all of the text messages sent to her relevant in this action at cell phone

number (913) 908-4204. That number was assigned to a cellular telephone service,

Verizon Wireless, which, in turn, designated it to Ms. Cooperman, at all times

relevant to this action.

       84.    Plaintiff Richard Komaiko is a resident of Los Angeles, California. He

received all of the text messages sent to him relevant in this action at cell phone

number (708) 370-3139. That number was assigned to a cellular telephone service,

Verizon Wireless, which, in turn, designated it to Mr. Komaiko, at all times relevant

to this action.

       85.    Defendant Dixie Brands Inc. is a Delaware corporation with its

headquarters located in Denver, Colorado.

       86.    Defendant Euflora is a Colorado limited liability company with its

headquarters located in Aurora, Colorado. Euflora also operates a retail facility in

Long Beach, California.

       87.    Defendant Mile High Green Cross is a Colorado limited liability

company with its headquarters located in Denver, Colorado.

       88.    Defendant Native Roots Cannabis Company is a Colorado limited

                                          17
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 18 of 26




liability company with its headquarters located in Denver, Colorado.

       89.   Defendant Starbuds is a Colorado limited liability company with its

headquarters located in Denver, Colorado. Starbuds also operates retail facilities in

Maryland and Oklahoma.

                       III.   JURISDICTION AND VENUE

       90.   The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331,

because the action involves the TCPA.

       91.   This Court also has original jurisdiction under 28 U.S.C. § 1332, as the

amounts in controversy exceed the specified thresholds and the action is between

diverse parties.

       92.   Pursuant to 28 U.S.C. § 1367(a), the Court has supplemental

jurisdiction over the UCL claim raised, because it relates to the TCPA claim to a great

extent.

       93.   This Court has personal jurisdiction over Defendants because they

reside and conduct significant amounts of business in the District of Colorado, and

because the unlawful conduct giving rise to this action occurred in, was directed to,

and/or emanated from the District of Colorado.

       94.   Venue is proper in the District of Colorado under 28 U.S.C. § 1391(b)(2),

as a substantial part of the events giving rise to Plaintiffs’ claims occurred in the

district.




                                          18
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 19 of 26




                     IV.    CLASS ACTION ALLEGATIONS

      95.    Plaintiffs reallege and incorporate by reference herein all allegations

previously made in paragraphs 1-95 above.

      96.    This class action is brought and may be maintained pursuant to Rule 23

of the Federal Rules of Civil Procedure, Rule 23 of the Colorado Rules of Civil

Procedure, and Section 382 of the California Code of Civil Procedure.

      97.    Three proposed Classes are defined as follows:

             a.    All persons in the United States and its Territories to whom

                   Defendants sent one or more telemarketing texts utilizing an

                   ATDS, where the recipient number used to deliver the text/s was

                   entered into a number collection application prior to such a

                   transmission, at any time in the period that begins four years

                   from before the date of this complaint’s filing to trial.

             b.     All persons in the United States and its Territories to whom

                   Defendants sent one or more telemarketing texts from within the

                   State of Colorado utilizing an ATDS, where the recipient number

                   used to deliver the text/s was entered into a number collection

                   application prior to such a transmission, at any time in the period

                   that begins three years from before the date of this complaint’s

                   filing to trial.

             c.    All persons in the State of California to whom Defendants sent

                   one or more telemarketing texts utilizing an ATDS, where the

                                          19
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 20 of 26




                    recipient number used to deliver the text/s was entered into a

                    number collection application prior to such a transmission, at any

                    time in the period that begins four years from before the date of

                    this complaint’s filing to trial.

      98.    Specifically excluded from the proposed Classes are Defendants, their

officers, directors, agents, trustees, parents, children, corporations, trusts,

representatives, employees, principals, servants, partners, joint venturers, or entities

controlled by Defendants, and their heirs, successors, assigns, or other persons or

entities related to or affiliated with Defendants and/or their officers and/or directors,

or any of them.

      99.    The Judge assigned to this action and any member of the Judge’s

immediate family are also specifically excluded from the proposed Classes.

      100.   The Class definitions may be expanded or narrowed by amendment or

amended complaint as additional information is obtained through further

investigation and discovery.

      101.   The Classes are so numerous that joinder of all the members is

impracticable. Plaintiffs do not know the exact number of members in each Class but

they reasonably believe each group to be in the several thousands. Class members

should be readily identifiable through records Defendants maintain.

      102.   The disposition of the claims of the Classes in a single action will provide

substantial benefits to all parties and the Court.

      103.   There are several well defined questions of law and fact common to

                                           20
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 21 of 26




Plaintiffs and the Class members. Some of these common questions are:

             a.    Whether Defendants violated the TCPA by sending non-

                   emergency, unconsented to telemarketing texts to any cell

                   numbers using ATDSs?

             b.    Whether the cell number intake applications Defendants used

                   obtained customers’ valid prior express written consent to receive

                   autodialed telemarketing texts specifically from Defendants?

             c.    Whether    Defendants        systematically   sent   unconsented   to

                   telemarketing text messages to persons using ATDSs?

             d.    Whether members of the Classes suffered economic injury as a

                   consequence of Defendants’ actions?

             e.    Whether the Class members are entitled to statutory damages?

             f.    Whether the members of the Classes are entitled to treble

                   damages because Defendants acted knowingly and/or willfully?

             g.    Whether Class members are entitled to restitution?

             h.    Whether the Class members are entitled to injunctive relief?

      104.   As persons who received numerous unconsented to telemarketing texts

from Defendants after interfacing with their cell phone number intake applications,

Ms. Cooperman’s and Mr. Komaiko’s claims are typical of those of the members of the

Classes in that they arise from Defendants’ common course of conduct and are based

on the same legal and remedial theories.

      105.   Ms. Cooperman and Mr. Komaiko will fairly and adequately represent

                                           21
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 22 of 26




and protect the interests of the Classes.

       106.   Plaintiffs have retained competent and experienced counsel who have

significant experience in complex, mass, and class action litigation, including

consumer actions.

       107.   Plaintiffs and their counsel are committed to prosecuting this action

vigorously on behalf of the Class members.

       108.   Neither Plaintiffs nor their counsel have interests that are contrary to

or are antagonistic to those of the members of the Classes.

       109.   Defendants have engaged in a common course of conduct towards

Plaintiffs and the Class members. The common issues arising from this conduct that

have impacted Plaintiffs and the members of the Classes predominate over any

individual issues.

       110.   A class action is the superior method for the fair and efficient

adjudication of this controversy.

       111.   The interest of individual members of the Classes in independently

controlling the prosecution of separate claims against Defendants is small because

the damages and restitution figures available in an individual action for violation of

the TCPA and UCL are small.

       112.   Here, class treatment is superior to multiple individual suits or

piecemeal litigation because it will conserve judicial resources, promote consistency

and efficiency of adjudication, provide a forum for small claimants, and deter illegal

activity.

                                            22
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 23 of 26




          113.   No unusual difficulties relating to the management of this case as a class

action present themselves.

                               V.     CAUSES OF ACTION

                                 First Cause of Action
                    (Violations of the TCPA, 47 U.S.C. § 227 et seq.)

          114.   Plaintiffs reallege and incorporate by reference herein all allegations

previously made in paragraphs 1-114 above.

          115.   Defendants Dixie, Euflora, and Starbuds sent telemarketing texts to Ms.

Cooperman without her prior express written consent, violating the TCPA, and

causing her cognizable harm. See 47 U.S.C. § 227(b)(1)(A)(iii).

          116.   Defendants Mile High and Native Roots sent telemarketing text

messages to Mr. Komaiko without his prior express written consent, violating the

TCPA, and causing him cognizable harm. See id.

          117.   Defendants sent telemarketing text messages to other members of the

Classes without their prior express written consent, violating the TCPA, and causing

them cognizable harm. See id.

          118.   The foregoing acts and omissions of Defendants constitute numerous

and multiple negligent, and knowing and/or willful, violations of the TCPA, including

but not limited to each and every one of the above-cited provisions of 47 U.S.C. § 227

et seq.

          119.   As a result of the negligent violations, Plaintiffs and the members of the

Classes are entitled to an award of $500.00 in statutory damages for each and every


                                              23
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 24 of 26




such violation. 47 U.S.C. § 227(b)(3)(B).

      120.   As a result of the knowing and/or willful violations, Plaintiffs and the

members of the Classes are entitled to an award of $1,500 in statutory damages for

each and every such violation. 47 U.S.C. § 227(b)(3)(B)-(C).

      121.   Plaintiffs and the members of the Classes are also entitled to and seek

injunctive relief prohibiting such conduct in the future. 47 U.S.C. § 227(b)(3)(A).

                           Second Cause of Action
        (Violations of the UCL, Cal. Bus. & Prof. Code § 17200 et seq.)

      122.   Plaintiffs reallege and incorporate by reference herein all allegations

previously made in the paragraphs above.

      123.   The UCL prohibits any “unlawful, unfair, or fraudulent business act or

practice and unfair, deceptive, untrue or misleading advertising.”

      124.   Defendants have contravened the UCL prohibition against engaging in

“unlawful” acts and practices by, as set forth above, violating the TCPA, which

constitutes a violation of California Business and Professions Code Section 17200.

      125.   The foregoing acts and omissions of Defendants also constitute “unfair”

business acts and practices under the UCL, being substantially injurious to

consumers; offensive to public policy; immoral, unethical, and oppressive; and

unscrupulous, as the conduct’s gravity outweighed its benefits. Defendants’ actions,

moreover, are sufficiently tethered to a violation of the TCPA.

      126.   Plaintiffs allege violations of consumer protection laws, as recounted

above, resulting in harm to consumers. Plaintiffs also describe above acts contrary


                                            24
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 25 of 26




to public policy relating to competition and conduct towards consumers.

       127.   There were reasonable alternatives available to further Defendants’

legitimate business interests – i.e., alternatives to the conduct described supra.

       128.   Defendants’ conduct caused substantial harm to Plaintiffs and other

members of the Classes. Mr. Komaiko, and likely other Class members, have suffered

economic injury in the form of additional cell service charges because of Defendants’

actions.

       129.   Defendants have engaged in unlawful and unfair business acts, entitling

Plaintiffs and the California Class to equitable relief.

       130.   Plaintiffs and the members of the California Class are also entitled to

and seek injunctive relief prohibiting such conduct in the future.

                                       PRAYER

       Plaintiffs, on behalf of themselves and the Class members, pray for the

following relief:


              a.    Certification of the Classes;

              b.    Appointment of Plaintiffs Marcie Cooperman and Richard

                    Komaiko as Class representatives;

              c.    Appointment of the law firms representing Plaintiffs as Class

                    counsel;

              d.    An award of statutory damages;

              e.    Treble damages according to statute;

              f.    Restitution for any economic loss;

              g.    An injunction barring Defendants from engaging in the illegal

                                           25
Case 1:20-cv-02955-NRN Document 1 Filed 09/30/20 USDC Colorado Page 26 of 26




                  conduct described herein;

            h.    Attorneys’ fees and costs; and

            i.    Any other relief that this Court deems just.


                                  Respectfully submitted,


                                  s/ Jordan Factor
                                  Jordan Factor, No. 38126
                                  James S. Helfrich, No. 22627
                                  Brenton L. Gragg, No. 52528
                                  ALLEN VELLONE WOLF HELFRICH & FACTOR P.C.
                                  1600 Stout Street, Suite 1900
                                  Denver, CO 80202
                                  Telephone: (303) 534-4499
                                  jfactor@allen-vellone.com
                                  jhelfrich@allen-vellone.com
                                  bgragg@allen-vellone.com

                                  Daniel K. Calisher, No. 28196
                                  Steven J. Wienczkowski, No. 33105
                                  FOSTER GRAHAM MILSTEIN & CALISHER LLP
                                  360 South Garfield Street, 6th Floor
                                  Denver, CO 80209
                                  Telephone: (303) 333-9810
                                  calisher@fostergraham.com
                                  swieczkowski@fostergraham.com

                                  Peter Roldan (admission pending)
                                  Jason Fisher (admission pending)
                                  EMERGENT LLP
                                  5 Third Street, Suite 1000
                                  San Francisco, CA 94103
                                  Telephone: (415) 894-9284
                                  peter@emergent.law
                                  jason@emergent.law

                                  ATTORNEYS FOR PLAINTIFFS




                                       26
